Exhibit 10.2

 

AAR CORP.

 

Performance Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan (“Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP., a Delaware
corporation (“Company”), hereby grants to the Grantee a performance restricted
stock award (“Award”), effective                      (“Date of Award”), in the
number of shares of common stock (“Common Stock”) of the Company, $1.00 par
value (“Award Shares”) set forth in the Company’s Long-Term Performance
Restricted Stock Award Program for FY           and the Company’s award letter
to the Grantee dated                     , subject to the forfeiture and
nontransferability provisions hereof and the other terms and conditions set
forth herein:

 

1.             Acceptance By Grantee.  The Award is conditioned upon the
acceptance by the Grantee of the terms and conditions of the Award as set forth
in this Agreement.  The Grantee must confirm acceptance of the Agreement on
Smith Barney’s web site (www.benefitaccess.com). If the Grantee does not accept
the Agreement within 30 days from the date of the notification of the Agreement,
the Award referenced herein shall expire unless the acceptance date is extended
in writing signed by the Company.

 

2.             Restrictions. The Grantee represents that he is accepting the
Award Shares without a view toward distribution of said Award Shares and that he
will not sell, assign, transfer, pledge or otherwise encumber the Award Shares
during the period commencing on the Date of Award and ending on the date the
restrictions

 

--------------------------------------------------------------------------------


 

applicable to such Award Shares are released pursuant to this Agreement
(“Restrictive Period”).

 

3.             Release of Restrictions. Subject to the provisions of paragraph
4, the restrictions described in paragraph 2 above shall be released with
respect to     % of the Award Shares on             , 20    ,     % of the Award
Shares on             , 20     and the balance of the Award Shares on
            , 20    , except as follows (the first two releases to be rounded
down to the nearest whole share and the third release to include the rounded
down shares):

 

(a)           In General.  If the Grantee’s employment with the Company and all
subsidiaries of the Company terminates prior to the last day of the Restrictive
Period for any reason other than death, Disability or Retirement, the Grantee
shall forfeit to the Company all Award Shares not previously released from the
restrictions of paragraph 2 hereof.

 

(b)           Retirement.  If the Grantee’s employment with the Company and all
subsidiaries of the Company terminates by reason of Retirement prior to the last
day of the Restrictive Period, the Restrictive Period shall terminate in
accordance with the restriction release schedule set forth above in the first
clause of this paragraph 3 as to the Award Shares not previously released;
provided, however, that if the Grantee dies after Retirement and prior to the
last day of the Restrictive Period, the Grantee’s date of death will be treated
as the date on which his employment with the Company and all subsidiaries of the
Company has terminated, and the provisions of paragraph 3(c) shall apply in
determining the release of restrictions as to the Award Shares not previously
released.  For this purpose, “Retirement” means the Grantee’s voluntary
termination of employment, or his termination of employment by the Company or a

 

2

--------------------------------------------------------------------------------


 

subsidiary without Cause (as defined in the Plan), when he has (i) attained age
65 or (ii) attained age 55 and his age plus the number of his consecutive years
of service with the Company and subsidiaries is at least 75.

 

(c)           Death or Disability.

 

(i)            If the Grantee’s employment with the Company and all subsidiaries
of the Company terminates by reason of death or Disability before the third
anniversary of the Date of Award, the Restrictive Period shall terminate as to
the difference between half of the total number of Award Shares and those Award
Shares previously released. The remaining Award Shares shall be forfeited to the
Company.  For this purpose, “Disability” means the inability of the Grantee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

(ii)           If the Grantee’s employment with the Company and all subsidiaries
of the Company terminates by reason of death or Disability after the third
anniversary of the Date of Award, the Restrictive Period shall immediately
terminate as to all of the Award Shares not previously released.

 

(d)           Restrictive Covenant.  If at any time prior to the Award Shares’
release from restrictions hereunder, the Grantee, without the Company’s express
written consent, directly or indirectly, alone or as a member of a partnership,
group, or joint venture or as an employee, officer, director, or greater than 1%
stockholder of any corporation, or in any capacity engages in any activity which
is competitive with any of the businesses conducted by the Company or its
affiliated companies at any time during the Grantee’s term of employment, the
Grantee shall

 

3

--------------------------------------------------------------------------------


 

forfeit to the Company all Award Shares not previously released from the
restrictions of paragraph 2 hereof.

 

4.             Change in Control. In the event of a Change in Control of the
Company, whether or not such change has the prior written approval of the
Continuing Directors, the Restrictive Period shall terminate as to all Award
Shares not previously released.

 

5.             Change in Outstanding Shares. In the event of any change in the
outstanding shares of Common Stock occurring through stock splits, stock
dividends, stock consolidations, spin-offs, other distributions of assets to
stockholders or assumption or conversion of outstanding Awards due to an
acquisition after the Date of Award, the Award Shares shall be treated in the
same manner in any such transaction as other shares of Common Stock. Any
additional shares of Common Stock received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

6.             Rights of Grantee. As the holder of the Award Shares, the Grantee
is entitled to all of the rights of a stockholder of AAR CORP. with respect to
any of the Award Shares, when issued, including, but not limited to, the right
to receive dividends declared and payable since the Date of Award.

 

7.             Shares. In aid of the restrictions set forth in paragraph 2, the
Grantee will be required to execute a stock power in favor of the Company which
will be cancelled upon release of restrictions with respect to Award Shares
released.  Award Shares shall be held by the Company in electronic book entry
form on the records of the Company’s Transfer Agent, together with the executed
stock power, for the account of

 

4

--------------------------------------------------------------------------------


 

the Grantee until such restrictions are released pursuant to the terms hereof,
or such Award Shares are forfeited to the Company as provided by the Plan or
this Agreement. The Grantee shall be entitled to the Award Shares as to which
such restrictions have been released, and the Company agrees to issue such Award
Shares in electronic form on the records of the Transfer Agent. Upon request by
the Grantee, the Transfer Agent will transfer such released Award Shares in
electronic form to the Grantee’s broker for the Grantee’s account or issue
certificates in the name of the Grantee representing the Award Shares for which
restrictions have been released.

 

8.             Legend. The Company may, in its discretion, place a legend or
legends on any electronic shares or certificates representing Award Shares
issued to the Grantee that the Company believes is required to comply with any
law or regulation.

 

9.             Committee Powers. The Committee may subject the Award Shares to
such conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange. At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

 

10.           Withholding Taxes. The Grantee shall pay to the Company an amount
sufficient to satisfy all minimum tax withholding requirements, including those
arising under federal, state and local income tax laws, prior to the delivery of
any Award Shares.  Payment of the minimum withholding requirement may be made by
one or more of the following methods:  (i) in cash, (ii) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares of Common

 

5

--------------------------------------------------------------------------------


 

Stock subject to the Award, (iii) by delivery to the Company of other Common
Stock owned by the Grantee that is acceptable to the Company, valued at its fair
market value on the date of payment, (iv) by certifying to ownership by
attestation of such previously owned Common Stock, or (v) by having shares of
Common Stock withheld from the Award Shares otherwise distributable to the
Grantee.  Payment shall be made pursuant to the on-line procedures set forth on
the AAR Stock Benefit Plan online web site through Smith Barney
(www.benefitacess.com).

 

11.           Miscellaneous.

 

(a)           Nothing in the Award shall confer on the Grantee any right to be
or to continue in the employ of the Company or any of its subsidiaries or shall
interfere in any way with the right of the Company or any of its subsidiaries to
terminate the employment of the Grantee at any time for any reason or no reason.

 

(b)           The Award and this Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois.

 

(c)           This Agreement has been examined by the parties hereto, and
accordingly the rule of construction that ambiguities be construed against a
party which causes a document to be drafted shall have no application in the
construction or interpretation hereof. If any part of this Agreement is held
invalid for any reason, the remainder hereof shall nevertheless remain in full
force and effect.

 

(d)           This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein. No consent, waiver, modification or amendment hereof, or additional
obligation assumed by

 

6

--------------------------------------------------------------------------------


 

either party in connection herewith, shall be binding unless evidenced by a
writing signed by both parties and referring specifically hereto. No consent,
waiver, modification or amendment with respect hereto shall be construed as
applicable to any past or future events other than the one in respect of which
it was specifically made.

 

(e)           This Agreement shall be construed consistent with the provisions
of the Plan and in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control and any terms of
this Agreement which conflict with Plan terms shall be void.

 

(f)            Capitalized terms used herein and not defined herein will have
the meaning set forth in the Plan.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

*              *              *

 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof. To accept this Agreement, please follow the procedures set forth below:

 

Step 1:

 

View your Award Summary (confirm that the number of shares awarded matches that
shown in the Award grant letter you received from the Company).

 

 

 

Step 2:

 

Read and review the documentation.

 

 

 

Step 3:

 

Confirm the review/acceptance of this Agreement.

 

 

 

Step 4:

 

Receive an online confirmation of your acceptance of this Agreement.

 

7

--------------------------------------------------------------------------------

 